U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:September 30, 2010 DNA BRANDS, INC. (Exact name of small business issuer as specified in its charter) Colorado 000-53086 26-0394476 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID No.) th Street Boca Raton, Florida, 33487 (Address of principal executive offices) (954) 978-8401 (Issuer's Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) The number of shares of the registrant’s only class of common stock issued and outstanding as of November 19, 2010 was33,986,422 shares. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo þ TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 ConsolidatedBalance Sheets as of September 30, 2010 (Unaudited), and December 31, 2009 (Audited) 1 Consolidated Statements of Operations(Unaudited) for the Three and Nine Month Periods Ended September 30, 2010 and 2009 2 Consolidated Statements of Cash Flows(Unaudited) for the Nine Month Periods ended September 30, 2010 and 2009 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 DNA BRANDS, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Advances to related party - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Bank loans payable, current portion Loans payable to officers Total current liabilities Bank loans payable, net of current portion Convertible, subordinated debentures, net of discounts - Advances fromrelated party - Total liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock, $0.001 par value, 10,000,000 authorized, zero and zero issuedand outstanding, respectively - - Common stock, $0.001 par value, 100,000,000 authorized,33,986,422 and 20,137,994 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 1 DNA BRANDS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of goods sold Gross margin Operating expenses Compensation and benefits Depreciation expense General and administrative expenses Professional and outside services Selling and marketing expenses Total operating expenses Loss from operations ) Other expense Interest expense ) Total other expense ) Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 2 DNA BRANDS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Non-cash interest expense related to convertible, subordinated debentures Provision for doubtful accounts Common stock issued in exchange for services - Common stock issued in exchange for financing costs - extension of debt maturity - Common stock issued as employee compensation Common stock warrants issued with convertible, subordinated debentures - Share based compensation expense related to employee stock option grants - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) Accounts payable Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) - Advance to related party ) - Net cash used in investing activities ) - Cash flows from financing activities: Net proceeds from officer loans Net proceeds from convertible, subordinated debentures - Net payment on loans payable to related party ) ) Repayments on bank loans payable ) ) Net proceeds from the issuance of common stock Net proceeds from the exercise of common stock warrants - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $
